Order entered March 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00596-CR
                                     No. 05-14-00597-CR

                         MICKEY ODELL GERALD II, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-72503-V, F07-72502-V

                                           ORDER
        We note that these cases involve appellant’s conviction for sexual assault of a child and

deferred adjudication community supervision for aggravated sexual assault of a child.

Appellant’s briefs identify the child by her full name. Accordingly, we STRIKE appellant’s

briefs and order them redrawn to use only the child’s initials. We ORDER appellant to file his

amended briefs within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Allan

Fishburn and to the Dallas County District Attorney’s Office.

                                                     /s/   ADA BROWN
                                                           JUSTICE